The opinion of the court was delivered by
Redfield, Ch. J.
' This is a motion for a writ of certiorari, to> correct a judgment of the County Court. The court are rather Inclined to believe, that this is a case, where the prayer of the petition must be regarded, as wholly granted, by the County Court,, so that in strictness, costs should probably have been allowed. But the extent of such costs, is mueh in the discretion of the County Court, and it is often more equitable, that they should be wholly disallowed, as was very often done, under the former statute, by the County-Court.
This court have always declined to interfere, with questions of allowing or disallowing costs, in the court of chancery; and I think we should do so, in regard to costs, in these session matters, in the County Court. It has not been common to bring up the record in these cases, except for some obvious departure from the law, in matters pertaining to the merits. And in such case, the proceedings are quashed. But that will not avail the party here. He wishes to have the judgment remain, and to have judgment for his costs, in addition to the one he has already-obtained. We do not well see, how he can obtain this by certiorari. In such case, we do not proceed to render in this court, such a judgment, as the County Court should have rendered, which is done on writ of error, when the record is retained in the Sujmrior Court. But -we never retain any of these session matters, in this court. But we either quash them altogether, or after reversing some erroneous judgment, remand them for farther proceedings. In England the office of a certiorari is perhaps more extensive. It is the common process there, to bring an indictment, or any other record, from an *643inferior court, into a supei’ior one, to be there proceeded with. But no such office has been allowed to this writ, in this State.
Motion dismissed without costs.
Note. A mandamus would probably be a more appropriate proceeding to attain the object here sought. The consideration however, that these costs have not been taxed by the County Court, so as to enable this court to. render judgment for them, even if the ease were here upon error, is a farther reason, why we could not grant the relief asked, in any form. If the party is. denied costs against law, he must get the County Court to place upon the record, a hill of exceptions, showing, what costs the party had incurred in the suit, and which he claimed to have allowed, or the Superior Court conuot render judgment for them, even on error. This court would never, upon error, reverse the judgment of the County Court as to costs, and then tax the costs here. Pollard v. Wheelock, 20 Vt. 370.
The costs not being taxed in the County Court too, we are wholly at a loss to know, to what extent the petitioners have suffered by the deprivation ; we have not therefore, the means of saying, whether, in that respect, any such abuse has intervened, as to justify this court in interfering, by allowing a writ resting in discretion merely.